Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is an examiner’s statement of reasons for allowance: 
The limitations of claim 1 including “further comprising at least one feature selected from:
(a) a first feature in which: the first insulating layers comprise undoped silicon oxide: an inner surface of the first memory films comprises undoped silicon oxide: the sacrificial dielectric liners comprise borosilicate glass: and the sacrificial dielectric liners have an etch rate that is at least 100 times higher than the inner surface of the first memory film: or
(b) a second feature, in which the sacrificial dielectric liners are formed by: depositing a continuous sacrificial dielectric material layer in the first memory openings and over the first alternating stack; and removing portions of the continuous sacrificial dielectric material layer that overlie a horizontal plane including a topmost surface of the first alternating stack. wherein remaining portions of the continuous sacrificial dielectric material layer constitute the sacrificial dielectric liners; or
(c) a third feature which comprises: forming a second-tier opening fill material portion within each of the second memory openings directly on a respective one of the first-tier opening fill material portions on the second memory film without forming the sacrificial dielectric liner between the second memory film and the second-tier opening fill material portion; forming a third alternating stack of third insulating layers and third spacer material layers over the second alternating stack and the second-tier opening fill material portions; forming third memory openings through the third alternating stack, wherein a top surface of a respective one of the second-tier opening fill material portions is physically exposed at a bottom of each of the third memory openings; forming a third memory film within each of 
(d) a fourth feature which comprises: forming support openings through the first and second alternating stacks; and forming support pillar structures in the support openings. wherein: each support pillar structure contains a sacrificial dielectric liner located between a dummy memory film and a dummy vertical semiconductor channel; and the sacrificial dielectric liners are not removed from the support openings during the step of removing the sacrificial dielectric liners selective to the second memory films and the first memory films located in the first and the second memory openings. ” was not considered to be obvious.
The limitations of claim 11 including “depositing a first memory film layer on sidewalls of the first memory openings and over the first alternating stack; anisotropically depositing a first patterning film over the first memory film layer; and anisotropically etching horizontal portions of the first patterning film and horizontal portions of the first memory film layer, wherein the first memory films comprise remaining portions of the first memory film layer, and each of the first memory films comprises a horizontal annular portion that laterally protrudes inward from a bottom end of a cylindrical portion of a respective first memory film” was not considered to be obvious.
The limitations of claim 17 including “at least one feature selected from:
(a) first feature in which: the vertical semiconductor channel contacts an annular top surface of the horizontal annular portion of the first memory film; and 
a top of the first memory film does not contact an inner tip of a horizontal annular portion that laterally protrudes inward from a bottom end of a cylindrical portion of the second memory film; or
(b) a second feature in which: the second memory film comprises a horizontal annular portion that laterally protrudes inward from a bottom end of a cylindrical portion of a respective second memory film, and wherein the vertical semiconductor channel comprises a first laterally undulating 
(c) a third feature comprising a support pillar structure located in a support opening and containing a sacrificial dielectric liner located between a dummy memory film and a dummy vertical semiconductor channel, wherein the sacrificial dielectric liner is omitted between the memory film and the vertical semiconductor channel in the first memory opening” was not considered to be obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SITARAMARAO S YECHURI whose telephone number is (571)272-8764. The examiner can normally be reached on M-F 8:00-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H Loke can be reached on (571)272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained 






/SITARAMARAO S YECHURI/Primary Examiner, Art Unit 2818